DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claims have been amended and include subject matter not previously presented which necessitated the new grounds of rejection discussed below. Although Colson is again applied in the rejection below, Colson is modifying newly applied reference Corey and the arguments regarding claim 6 are directed to the previously applied combination of Vandervoot and Colson, which are moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “each side of the light-transmitting part located at both ends in a width direction thereof being attached to a corresponding one of the light-shielding parts.” What is “both ends” referring to, which element has ends to which the light-transmitting part is located?  It is unclear what is meant by “each side of the light-transmitting part located at both ends.” It is further unclear if sides of the light-transmitting part or if ends of the light-transmitting part is attached to a corresponding light-shielding part. It also unclear what defines “each side” and “both ends” as it is understood that the light-transmitting part has multiple sides (top, bottom, front, back, left, and right sides, or more since the shape has not been defined) and the light-transmitting part also has multiple ends (top, bottom, front, back, left, and right ends, or more since the shape has not been defined). Therefore it is unclear if each and every side of the light-transmitting part is attached and it is unclear what defines both ends. The arrangement is not clearly defined. As best understood based on Applicant’s Figure 1, the light-transmitting part (120) has left and right sides and the left side is attached to a corresponding light-shielding part (110) and the right side is attached to a corresponding light-shielding part (110) and the left and right sides are located at a first and second end of the light-transmitting part. 
Claims 3-6 depend from claim 1 and inherit the issues of claim 1 and therefore are rejected for depending from rejected claim 1.
In view of the 112 issues the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corey et al. (US 6,688,373), hereinafter referred to as Corey.
Regarding claim 1, Corey discloses a light-blocking fabric unit, comprising:
two light-shielding parts (14) made of a non-transparent fabric (col 5, lines 5-18, the opaque portion 14 can be formed by weaving or knitting and therefore a fabric material and is lapped with a sheer portion of a different material); and
a light-transmitting part (16) between the two light-shielding parts (14) (Fig 1), and each side of the light-transmitting part (16) located at both ends in a width direction thereof being attached to a corresponding one of the light-shielding parts such that the light-transmitting part overlaps the light-shielding parts along a longitudinal direction perpendicular to the width direction (each light-transmitting part 16 has a left and right side with ends 22 and each side is located on opposite ends in a width direction of the light-transmitting part 16 as evident in Figure 2; each side/end 22 is attached to a corresponding light-shielding part 14 as evident in Figure 2 and overlaps light shielding-parts along a longitudinal direction perpendicular direction as evident in Figure 1 in which the light-transmitting part extends vertically along a longitudinal direction of the light-shielding part and the parts are attached together, col 5, lines 5-18, col 6, lines 12-25),
wherein the light-transmitting part (16) is attached to one surface of the corresponding one of the light-shielding parts (14) such that the light-transmitting part covers at least half of the one surface of the corresponding one of the light-shielding parts along the longitudinal direction (the first side/end shown on the left of 16 is attached to a first light-shielding part 14 and the second side/end shown on the right of 16 is attached to a second light-shielding part 14 as described in col 6, lines 12-25 and as evident in Fig 1, the light-transmitting part covers at least half of the surface of the light-shielding parts). 

    PNG
    media_image1.png
    773
    603
    media_image1.png
    Greyscale

Regarding claim 3, Corey discloses the light-shielding parts and the light-transmitting part are attached together with a hot melt or adhesive (col 5, lines 10-15).
Regarding claim 4, Corey discloses the light-shielding parts and the light-transmitting part are attached together by sewing or ultrasonic welding (col 5, lines 10-15).
Regarding claim 5, Corey discloses the light-shielding parts (14) and the light-transmitting part (16) are attached in at least one position along the longitudinal direction (the light-transmitting part 16 overlaps the light-shielding part and as described in col 5, lines 5-18 they are joined together at a position and the position is understood to be at least one position along the longitudinal direction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corey, as applied in claim 1 above, in further view of Colson (US 5,749,404).
Regarding claim 6, Corey fails to disclose the manufacturing method of the light-blocking fabric unit as discussed above in claim 1 having fabric processing apparatus, a first injection step, a coating step, a second injection step, and winding step. However, methods for forming light-blocking fabric are known, as taught by Colson. Colson discloses (a) a first injection step of unwinding two light- shielding part fabrics (vane fabric) wound in a roll form (66), and injecting the same into a fabric processing apparatus (Fig 7); (b) a coating step of coating an adhesive (glue) onto at least half of any one surface of the two light-shielding part fabrics in the longitudinal direction while the two light-shielding part fabrics move along a guide part of the fabric processing apparatus (Fig 7); (c) a second injection step of unwinding a fabric 15(face fabric supply roll) wound in a roll form, horizontally arranging and injecting the same into the fabric processing apparatus such that the same overlaps with each of the two light-shielding part fabrics on which the adhesive has been coated in the coating step (Fig 7); 20(d) a manufacturing step of manufacturing a light- blocking fabric by attaching, to the mesh fabric injected in the second injection step, the two light-shielding part fabrics on which the adhesive has been coated in the coating step (Fig 7); and  25(e) a winding step of winding, in a roll form (92), the 23light-blocking fabric manufactured in the manufacturing step. It would have been obvious to one having ordinary skill in the art at the time of effective filing that the fabric of Corey be manufactured by the method disclosed by Colson since it is a known technique of forming fabric with shielding and transmitting portions. Although the fabric is not disclosed as mesh, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. A mesh material  is a known and easily available fabric that allows light to transmit through and would be obvious material for the light-transmitting part.
Conclusion
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634